Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 – 17, and 19 – 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed slip ring assembly for use with a surgical shaft assembly, the slip ring assembly comprising wherein the interface is configured to prevent the first connector from engaging the second connector, and wherein the first aperture, the second aperture, and the third aperture cooperatively define a central passage through the slip ring assembly, wherein the central passage is spaced apart from the first conductor and the second conductor, and wherein the interface includes: a body portion; an opening defined in the body portion, wherein the first conductor and the second conductor are configured to extend through and electrically engage one another in the opening, along with the remaining elements of the claim.
Regarding Claim 9, the prior art does not disclose or suggest the claimed surgical shaft assembly including wherein the gasket is configured to prevent the proximal connector from engaging the distal connector, wherein the first aperture, the second aperture, and the third aperture cooperatively define a central passage that is spaced apart from the first conductors and the second conductors, along with the remaining elements of the claim.
Regarding Claim 17, the prior art does not disclose or suggest the claimed slip ring assembly for use with a surgical shaft assembly, the slip ring assembly comprising wherein the first aperture, the second aperture, and the third aperture cooperatively define a central passage through the slip ring assembly, wherein the central passage is spaced apart from the first conductor and the second conductor, and an opening defined in the body portion, wherein the first conductor and the second conductor are configured to extend through and contact one another in the opening, along with the remaining elements of the claim. 
Crunkilton does not disclose conductors extending through and electrically engaging one another in an opening as required by the claims, a central passage as required by the claims, or a gasket/interface designed to prevent a first and second connector from engaging each other. Sobhani discloses a central passage but no interface defining openings and, and the connectors engage one another. 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833